Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
 1. (Examiner Amendment) A method of retrieving security keys from a User Equipment (UE) in gateways, comprising: 
retrieving, by a HetNet Gateway (HNG) as the HNG virtualizes an eNodeB towards a Mobility Management Entity (MME) through a first message and a second message exchange, a fresh Next Hop, Next Hop Chaining Count {NH, NCC} pair from the MME; and 
mocking, by the HNG, an X2 handover towards the MME by sending a third message with required Information Elements filled when a fourth message from the eNodeB reaches the HNG.
13. (Examiner Amendment) A non-transitory computer-readable medium containing instructions for retrieving security keys from a User Equipment (UE) in gateways, which, when executed, cause a network node to perform steps comprising: 
retrieving, by a HetNet Gateway (HNG) as the HNG virtualizes an eNodeB towards a Mobility Management Entity (MME) through a first message and a second message exchange, a fresh Next Hop, Next Hop Chaining Count {NH, NCC} pair from the MME; and 
mocking, by the HNG, an X2 handover towards the MME by sending a third message with required Information Elements filled when a fourth message from the eNodeB reaches the HNG.


Reasons for Allowance
Claims 1-18 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 7 and 13 are directed towards a system, method and non-transitory computer readable medium with executable instructions to perform steps.
US 2014/0192872 (Centonza) teaches a HeNB GW that functions as a proxy between a Target HeNB and MME during a X2 handover process comprising a path switch request being sent to the MME and an acknowledgement being sent in response (Centoza, figure 3 and associated teachings in the detailed description).  
US 2013/0301610 (Ali et al.) teaches HeNB-GW+L-GW that also functions as a proxy between a Target HeNB and MME during a X2 handover process comprising a path switch request being sent to the MME (Ali, figure 11 and associated teachings in detailed the description).
US 2011/0286429 (Vikberg et al.) teaches a Target and Source HeNB-GW that collectively send and receive X2 handover messages with a Target and Source NeNB, while also sending a path switch request to an MME which is in turn acknowledged (see Vikberg, figure 7 and associated teachings in the detailed description).
US 2011/0269465 (Xu et al) teaches an HeNB GW that sends an acknowledged handover request to a Target HeNB while also acknowledging a handover request from an MME for the purpose of establishing an X2 handover (see Xu, figure 2 and associated teachings in detailed the description).
US 2011/02239919 (Vikberg et al.) teaches a Gateway that sends an acknowledged handover request to a Target BS and an acknowledged path switch request to an MME so that an X2 handover can occur (see Vikberg, figure 3 and associated teachings in the detailed description).
Claims 1, 7 and 13 are believed to comprise an inventive step over the teachings of each of these references.  All other pending claims depend on claims 1, 7 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2014/0308959 (De Benedittis et al.), see figure 5 and associated teachings in the detailed description.  US 2015/0172964 (Huang et al.), see figure 9 and associated teachings in the detailed description. US 2016/0105838 (Wang et al.), see figure 3F and associated teachings in the detailed description. US 2019/0268815 (Zhu et al.), see figure 5 and associated teachings in the detailed description.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892. The examiner can normally be reached 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAZDA SABOURI/Primary Examiner, Art Unit 2641